 



EXHIBIT 10.56
February 20, 2006
VIA ELECTRONIC DELIVERY
Mr. Michael Collins
Dear Michael:
     We are very pleased to confirm our discussions regarding your joining
Gevity as Chief Marketing Officer, based at our field support office in
Bradenton, Florida. In this capacity, you will report directly to Roy King,
President and Chief Operating Officer, and be primarily responsible for the
duties and responsibilities of this position set forth below and as they may
evolve over time. We have prepared the following general summary of the key
terms of our offer of employment for your review.

         
 
  Start Date:   On or about March 13, 2006.
 
       
 
  Primary Duties:   Product/Solution Marketing & Management
 
      Strategy & Business Analysis
 
      Customer/Prospect & Market Requirements including field and
 
      customer driven enhancement requests
 
      Pricing
 
      Field & Customer Launches
 
      Product/Solutions Management
 
       
 
      Field Marketing & Sales Support
 
      Lead Generation & Management
 
      Telemarketing to generate and qualify leads
 
      New market and geography launch support
 
      Training
 
      Collateral/Sales Kits
 
      Database Marketing & Data Management
 
      Events — Gevity Business Edge seminars,
 
      Local Seminars & Webinars
 
       
 
      Business Development
 
      Affinity and Alliance Partnerships
 
       
 
      Market Strategy
 
      Competitive analysis, with these on-going findings being
 
      translated into web content and sales tools
 
      Market research including pricing studies

 



--------------------------------------------------------------------------------



 



         
 
      Gevity Institute
 
      Leverage as competitive advantage as company penetrates middle
 
      market space
 
       
 
      External Marketing & Awareness Building
 
       
 
      Client/Partner Communications
 
      Marcom
 
      Collateral development
 
      Messaging/positioning
 
      Brand identity compliance
 
      Commercial content for website
 
      Corporate events and industry tradeshows
 
      Corporate communications and PR
 
       
 
      Other duties as assigned.
 
       
 
  Base Salary:   $265,000 per year payable in equal installments of
 
      $10,192.31 on the Company’s normal bi-weekly payroll
 
      schedule.
 
       
 
  Paid Time Off:   You will be eligible for a total of 216 hours of paid time
 
      off (including 4 weeks of paid vacation) during each
 
      calendar year of employment, prorated for partial years.
 
       
 
  Cash Bonus:   Commencing on the date of you employment, you will
 
      participate in a cash bonus program that will provide a
 
      target bonus amount equivalent to 50% of base salary at
 
      threshold, 66.7% at target and 100% at superior, calculated
 
      on the base salary actually paid to you during a calendar
 
      year. The actual amount of the award, either more or less,
 
      will be based, in part, on an evaluation of your individual
 
      performance and contribution, as well as the overall
 
      financial performance of the Company. Of course, all bonus
 
      payments and compensation decisions regarding executives
 
      are subject to final approval by the Board or a duly
 
      authorized Committee. For the 2006 calendar year, your
 
      bonus will be prorated based on your period of active
 
      employment during 2006, subject to a guaranteed payment
 
      equal to 25% of target.
 
       
 
  Long Tem    
 
  Incentive:   Beginning in 2006, you will be eligible to participate in a
 
      long term incentive plan which provides for equity awards
 
      at the equivalent of 75% of base salary at threshold, 100%
 
      at target and 150% at superior,

2



--------------------------------------------------------------------------------



 



         
 
      calculated on the base salary actually paid to you during a
 
      calendar year. The actual amount of the award, either more or
 
      less, will be based, in part, on an evaluation of your
 
      individual performance and contribution, as well as the overall
 
      financial performance of the Company. Awards are discretionary
 
      and are subject to approval by the Board or a duly authorized
 
      Committee thereof.
 
       
 
  Signing bonus:   You will also be eligible for a $15,000.00 sign-on bonus;
 
      you will be paid $5,000.00, less applicable taxes and
 
      withholdings, on your first regular payroll date; the
 
      remaining $10,000.00 will be paid on the first payroll date
 
      after 90 days of employment.
 
       
 
  Stock Options    
 
  And Restricted    
 
  Shares:   Initial Stock and Stock Option Award – As an inducement to
 
      commence employment with Gevity, you will receive an award
 
      of non-qualified stock options to purchase 50,000 shares of
 
      the Company’s common stock having a 10-year term and 4-year
 
      vesting schedule, pursuant to which 25% of such options
 
      vest on each anniversary of the date of the award. In
 
      addition, you will receive an award of 2,500 restricted
 
      shares of the Company’s common stock having a 4-year
 
      vesting schedule, pursuant to which 25% of such shares vest
 
      on each anniversary of the date of the award. Such options
 
      and restricted shares will be granted under and subject to
 
      the terms of the Company’s 2005 Equity Incentive Plan.
 
      Typically, these awards are made on the first day of the
 
      month following your first date of employment.
 
       
 
  Benefits:   You are immediately eligible to participate in Gevity’s health and
welfare
 
      benefits. Should you elect to participate in Gevity’s health and welfare
 
      benefits, they will begin immediately upon your hire date. You should
submit
 
      your Benefits Election Form with your other new hire paperwork. If you
have
 
      any questions about your health and welfare benefits, please contact
internal
 
      Human Resources by calling MYHR (x6947). Remember — benefits enrollment is
 
      your responsibility. The Company’s contribution toward coverage commences
 
      as of your effective date. If you do not enroll at the time of your
initial
 
      eligibility, you must wait for the next annual enrollment period or
qualifying
 
      event. In addition, you will be eligible to participate in our benefit

3



--------------------------------------------------------------------------------



 



         
 
      plans including a 401(k) consistent with other executives of the
 
      Company. A detailed summary will be provided to you.
 
       
 
  Relocation:   The Company will pay the closing costs and expenses associated
with the
 
      sale of your primary residence in Virginia (“Home”). Additionally, and
subject
 
      to a total relocation expense limitation of $100,000.00 (“Relocation
Amount”),
 
      the Company will cover those standard items covered under the Company’s
 
      Relocation Policy; subject to the Relocation Amount limitation, the
Company
 
      will also either pay or reimburse the following:

  •   Customary closing costs associated with the purchase of your residence in
the Bradenton/Sarasota area;     •   3 house hunting visits for you and your
immediate family members;     •   Packing, transportation, and, to the extent
necessary, temporary storage of your belongings and household effects for a
period not to exceed 6 months; and     •   Actual rental expense for a temporary
residence in the Bradenton/Sarasota area for a period not to extend beyond 6
months from the date of your employment.

         
 
      Following closing on your residence in the Bradenton/Sarasota
 
      area, the Company shall promptly pay to you the Relocation
 
      Amount less any relocation expenses previously reimbursed or
 
      paid to you.
 
       
 
  Change in    
 
  Control:   You will be eligible to enter into a Change in Control
 
      Severance Agreement in the form customarily used by the Company
 
      for other executives of the Company. Generally, the agreement
 
      provides for certain payments to you if you are terminated
 
      within a two (2) year period following a change in control of
 
      the Company. Please refer to the form of such agreement
 
      provided to you for the specific terms and conditions.
 
       
 
  General    
 
  Severance:   In the event your employment is terminated for Good Reason or
 
      any reason other than for “Cause” within the first two (2)
 
      years of employment and provided you execute a full and
 
      complete general release of all

4



--------------------------------------------------------------------------------



 



         
 
      employment-related claims, if any, against the Company, the
 
      Company will pay you the sum of one times your annual base
 
      salary, as in effect at the time of your termination. Such sum
 
      shall be paid to you in twenty-six (26) equal payments on the
 
      Company’s regular bi-weekly payroll cycle over the twelve (12)
 
      month period immediately following the termination of your
 
      employment but in no event shall payments extend beyond March
 
      15th of the year following your termination. In
 
      addition, during the Severance Period, you may continue to
 
      participate in the health and dental plans provided to you as of
 
      the date of termination at the same level and in the same manner
 
      as if your employment had not terminated. If the terms of any
 
      benefit plan referred to in this section do not permit your
 
      continued participation, then the Company will arrange for other
 
      coverage providing substantially similar coverage at no
 
      additional cost to you.  
 
      For purposes of this offer, Paragraph 1(c) of the Change of
 
      Control Severance Agreement is incorporated herein to define
 
      “Cause” and the circumstances in which your employment may be
 
      terminated for Cause. “Good Reason” means, without Executive’s
 
      express written consent, the occurrence of any of the following
 
      events:

     (i) (A) any change in the duties or responsibilities of Executive that is
inconsistent in any material and adverse respect with Executive’s primary
position, duties, responsibilities, or status with the Company (including any
material and adverse diminution of such duties or responsibilities) or (B) a
material and adverse change in Executive’s titles or offices with the Company;
     (ii) a reduction by the Company in Executive’s rate of annual base salary
or annual target bonus opportunity as the same may be increased from time to
time; or
     (iii) any requirement of the Company that Executive be based anywhere more
than fifty (50) miles from the office where Executive is located at the time of
his initial employment.

         
 
      An isolated, insubstantial and inadvertent action taken in good
 
      faith and which is remedied by the Company within ten (10) days
 
      after receipt of notice thereof given by Executive shall not
 
      constitute Good Reason. Executive’s

5



--------------------------------------------------------------------------------



 



         
 
      right to terminate employment for Good Reason shall not be
 
      affected by Executive’s incapacities due to mental or physical
 
      illness and Executive’s continued employment shall not
 
      constitute consent to, or a waiver of rights with respect to,
any event or condition constituting Good Reason; provided,
 
      however, that Executive must provide notice of termination of
 
      employment within thirty (30) days following Executive’s
 
      knowledge of an event constituting Good Reason or such event
 
      shall not constitute Good Reason under this Agreement.

     As a condition of employment, the Company must be satisfied that you are
not subject to any agreement or understanding that would directly or indirectly
restrict your ability to perform duties for the Company and you will be required
to enter into our usual Non-Solicitation, Non-Compete and Confidentiality
Agreement. This agreement generally limits your solicitation of Company clients,
use of the Company’s confidential information, and your employment by a
competitor of Gevity for a period of one year after you leave the Company. A
copy of this required document has also been provided to you. You will also need
to successfully undergo a background check and drug screen prior to beginning
employment.
     Please let us know whether you accept these general terms of employment, by
signing in the space provided below, and returning a copy to my attention.
     Michael, we believe that the position of Chief Marketing Officer, provides
an excellent opportunity for you to join a strong leadership team and share in
the direct responsibility for the ongoing success of an exciting, challenging,
and growing company.
     Our senior management and the board of directors look forward to welcoming
you to the Gevity team.

            Very Truly Yours,
      /s/ Edwin E. Hightower, Jr.       Edwin E. Hightower, Jr.      Vice
President and General Counsel     

Agreed to and Accepted by:

     
/s/ Michael Collins
   
 
   
Michael Collins
   

Date: February 23, 2006
Cc: Erik Vonk

6